internal_revenue_service number release date index number --------------------- ---------------------------------------------- ---------------------------------------------------- --------------------------------- ------------------------------------- - department of the treasury washington dc third party communication none date of communication not applicable_person to contact -------------------- id no ------------- telephone number --------------------- refer reply to cc corp plr-143532-06 date date ----------------- --------------------- legend legend parent ----------------------------------------------------------------- distributing ------------------------------------------------------------------- ----------------------------------------------------------- distributing ------------------------------- ------------------------------------------------------------------- ----------------------------------------------------------- distributing ------------------------------- ------------------------------------------------------------------- ----------------------------------------------------------- controlled ------------------------------------------------------------------------ ----------------------------------------------------------- sub ------------------------------------------------------------------- ----------------------------------------------------------- sub ------------------------------------------------------------------- ----------------------------------------------------------- sub --------------------------- --------------------------- ---------------------------------------------- ------------------------------------------------- ------------------------------------------------- ---------------------------------------------------------------- ---------- plr-143532-06 --------------------------------------------------------------- ----------------------------------------------------------- sub ------------------------------------------------------------------- ----------------------------------------------------------- llc -------------------------------------------------------------------------- n country a business a business b business c business d x y state a z industry dear --------------- --------------------------- ------------------------- ------------ ---------- ---------- ---------------------------------------- ---------------------------------------- ------------------------------------------------ this letter responds to your date letter requesting rulings on certain federal_income_tax consequences of a series of proposed transactions the information provided in that letter and in later correspondence is summarized below the rulings contained in this letter are based on facts and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party this office has not verified any of the materials submitted in support of the request for rulings verification of the information representations and other data may be required as part of the audit process in particular this office has not reviewed any information pertaining to and has made no determination regarding whether the proposed transaction i satisfies the business_purpose requirement of sec_1_355-2 of the income_tax regulations ii is used principally as a device for the plr-143532-06 distribution of the earnings_and_profits of the distributing_corporation or the controlled_corporation or both see sec_355 a b of the internal_revenue_code and sec_1 d and iii is part of a plan or series of related transactions pursuant to which one or more persons will acquire directly or indirectly stock representing a 50-percent_or_greater_interest in the distributing_corporation or the controlled_corporation see sec_355 and sec_1_355-7 summary of facts parent a country a corporation is the common parent of a corporate group composed of various domestic and foreign_corporations engaged in business a business b business c and business d parent wholly owns distributing distributing owns all of the common_stock of distributing and all of the common_stock of sub distributing owns all of the common_stock of distributing and sub owns all of the preferred_stock of distributing distributing owns x percent less than 50-percent of the common_stock of controlled sub owns the remainder of the outstanding_stock of controlled representing y percent greater than 50-percent distributing also owns 100-percent of the common_stock of sub sub is actively_engaged_in_business a controlled owns 100-percent of the common_stock of sub sub is actively_engaged_in_business d distributing distributing distributing sub sub sub sub and controlled file a consolidated federal_income_tax return with distributing as the common parent of the u s affiliated_group the distributing consolidated_group financial information has been received indicating that business a as conducted by sub and business d as conducted by sub has each had gross_receipts and operating_expenses representing the active_conduct_of_a_trade_or_business for each of the five years preceding the proposed transaction pre-distribution transaction immediately prior to the proposed distribution distributing will form llc a state a limited_liability_company which distributing will be the sole member sub will merge with and into llc under state a law llc will not make an election to be treated as an association for u s federal_income_tax purposes and is intended by the parties that the merger be treated as a liquidation of the assets of sub including the stock of sub to distributing proposed transaction in order to accomplish the stated business purposes distributing has proposed the following transaction to separate its business a from its business d collectively the proposed transaction plr-143532-06 i distributing will distribute all of the outstanding_stock of controlled to distributing the internal distribution ii distributing will distribute all of the outstanding_stock of controlled to distributing the internal distributing iii distributing will distribute all of the outstanding_stock of controlled to parent the external distribution representations the taxpayer makes the following representations regarding the internal distribution described above in step i a requested herein internal distribution will occur within one year of receiving the rulings b any incurred in connection with internal distribution distributing and controlled each will pay its or their own expenses if c internal distribution is not part of a plan or series of related transactions within the meaning of sec_1_355-7 pursuant to which one or more persons will acquire directly or indirectly stock representing a 50-percent_or_greater_interest within the meaning of sec_355 in distributing or controlled including any predecessor or successor of any such corporation d internal distribution will not constitute stock_or_securities the indebtedness if any owed by controlled to distributing after e other than trade account indebtedness created in the ordinary course of business through continuing transactions and payables created for any transitional services reflecting the fair_market_value of providing these services no intercorporate debt will exist between distributing and controlled at the time of or subsequent to internal distribution f no part of the consideration to be distributed by distributing will be received by a shareholder as a creditor employee or in any capacity other than that of a shareholder of the corporation g sub will constitute a member of the affiliated_group of distributing within the meaning of sec_355 at the time of internal distribution sub will constitute a member of the affiliated_group of controlled within the meaning of sec_355 at the time of internal distribution j i k h plr-143532-06 no person will hold a 50-percent_or_greater_interest in the stock of distributing or controlled after internal distribution within the meaning of sec_355 who did not hold such an interest immediately before the transaction sub will merge with and into a newly formed single-member llc before internal distribution date with distributing as its sole member sub will not elect to be treated as an association for federal_income_tax purposes moreover the fair_market_value of sub 1’s assets will exceed its respective liabilities both at the date of adoption of the merger plans and immediately before the time when the merger will occur the five years of financial information submitted on behalf of sub is representative of sub 2’s present operations and with regard to sub there have been no substantial operational changes since the date of the last financial statements submitted the five years of financial information submitted on behalf of sub controlled’s wholly-owned subsidiary is representative of sub 3’s present operations and with regard to sub there have been no substantial operational changes since the date of the last financial statements submitted following internal distribution distributing through sub and controlled through sub will continue the active_conduct of its business independently and with its separate employees or employees of the other members of its affiliated_group m subsequent to internal distribution distributing and other members of its affiliated_group may enter into certain mutually beneficial commercial arrangements with controlled and its subsidiaries to service customers who seek bundled solutions the compensation_for such services will be an arm’s-length price intended to reflect the fair_market_value of providing these services moreover distributing and other members of its affiliated_group may provide controlled and its subsidiaries with transitional services including tax support and treasury services these transitional services are not expected to exceed months any compensation paid for such services will be based on the actual costs incurred by the party rendering the service plus an arm’s-length premium internal distribution is carried out for the corporate business_purpose of facilitating the external distribution the distribution of the stock of controlled is motivated in whole or substantial part by this corporate business_purpose of the earnings_and_profits of distributing or controlled or both internal distribution is not used principally as a device for the distribution n o l q p plr-143532-06 for purposes of sec_355 immediately after internal distribution no person determined after applying the aggregation rules of sec_355 will hold stock possessing 50-percent or more of the total combined voting power of all classes of distributing stock entitled to vote or 50-percent or more of the total value of shares of all classes of distributing stock that was acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on internal distribution date for purposes of sec_355 immediately after internal distribution no person determined after applying the aggregation rules of sec_355 will hold stock possessing 50-percent or more of the total combined voting power of all classes of controlled stock entitled to vote or 50-percent or more of the total value of shares of all classes of controlled stock that was either i acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of internal distribution or ii attributable to distributions on distributing stock_or_securities that were acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of internal distribution immediately before internal distribution items of income gain loss deduction and credit will be taken into account as required by the applicable intercompany_transaction regulations see sec_1_1502-13 and sec_1 as in effect before the publication of t d 1995_32_irb_6 and as currently in effect sec_1_1502-13 as published by t d further distributing 1’s excess_loss_account with respect to the stock of controlled if any will be included in income before internal distribution see sec_1_1502-19 r s neither distributing nor controlled is an investment_company as defined in sec_368 and iv t as a result of internal distribution sub is not entitled to any distribution by virtue of its ownership of distributing preferred_stock other than those distributions under the terms of the distributing preferred_stock which it is entitled to receive regardless of internal distribution the taxpayer makes the following representations regarding the internal distribution described above in step ii u internal distribution will occur within one year of receiving the rulings requested herein v distributing and controlled each will pay its or their own expenses if any incurred in connection with internal distribution plr-143532-06 w internal distribution is not part of a plan or series of related transactions within the meaning of sec_1_355-7 pursuant to which one or more persons will acquire directly or indirectly stock representing a 50-percent_or_greater_interest within the meaning of sec_355 in distributing or controlled including any predecessor or successor of any such corporation x the indebtedness if any owed by controlled to distributing after internal distribution will not constitute stock_or_securities y other than trade account indebtedness created in the ordinary course of business through continuing transactions and payables created for any transitional services reflecting the fair_market_value of providing these services no intercorporate debt will exist between distributing and controlled at the time of or subsequent to internal distribution z no part of the consideration to be distributed by distributing will be received by a shareholder as a creditor employee or in any capacity other than that of a shareholder of the corporation aa sub will constitute a member of the affiliated_group of distributing within the meaning of sec_355 at the time of internal distribution sub will constitute a member of the affiliated_group of controlled within the meaning of sec_355 at the time of internal distribution bb no person will hold a 50-percent_or_greater_interest in the stock of distributing or controlled after internal distribution within the meaning of sec_355 who did not hold such an interest immediately before the transaction cc following internal distribution distributing through sub and controlled through sub will continue the active_conduct of its business independently and with its separate employees or employees of the other members of its affiliated_group dd subsequent to internal distribution distributing and other members of its affiliated_group may enter into certain mutually beneficial commercial arrangements with controlled and its subsidiaries to service customers who seek bundled solutions the compensation_for such services will be an arm’s-length price intended to reflect the fair_market_value of providing these services moreover distributing and other members of its affiliated_group may provide controlled and its subsidiaries with transitional services including tax support and treasury services these transitional services are not expected to exceed months any compensation paid for such services will be based on the actual costs incurred by the party rendering the service plus an arm’s-length premium plr-143532-06 ee internal distribution is carried out for the corporate business_purpose of facilitating the external distribution the distribution of the stock of controlled is motivated in whole or substantial part by this corporate business_purpose ff internal distribution is not used principally as a device for the distribution of the earnings_and_profits of distributing or controlled or both gg for purposes of sec_355 immediately after internal distribution no person determined after applying the aggregation rules of sec_355 will hold stock possessing 50-percent or more of the total combined voting power of all classes of distributing stock entitled to vote or 50-percent or more of the total value of shares of all classes of distributing stock that was acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on internal distribution date hh for purposes of sec_355 immediately after internal distribution no person determined after applying the aggregation rules of sec_355 will hold stock possessing 50-percent or more of the total combined voting power of all classes of controlled stock entitled to vote or 50-percent or more of the total value of shares of all classes of controlled stock that was either i acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of internal distribution or ii attributable to distributions on distributing stock_or_securities that were acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of internal distribution ii immediately before internal distribution items of income gain loss deduction and credit will be taken into account as required by the applicable intercompany_transaction regulations see sec_1_1502-13 and sec_1 as in effect before the publication of t d 1995_32_irb_6 and as currently in effect sec_1_1502-13 as published by t d further distributing 2’s excess_loss_account with respect to the stock of controlled if any will be included in income before internal distribution see sec_1_1502-19 jj the five years of financial information submitted on behalf of sub is representative of sub 2’s present operations and with regard to sub there have been no substantial operational changes since the date of the last financial statements submitted kk the five years of financial information submitted on behalf of sub controlled’s wholly-owned subsidiary is representative of sub 3’s present operations and with regard to sub there have been no substantial operational changes since the date of the last financial statements submitted plr-143532-06 in sec_368 and iv distribution described above in step iii ll neither distributing nor controlled is an investment_company as defined the taxpayer makes the following representations regarding the external mm the external distribution will occur within one year of receiving the rulings requested herein nn distributing and controlled each will pay its or their own expenses if any incurred in connection with the external distribution oo the external distribution is not part of a plan or series of related transactions within the meaning of sec_1_355-7 pursuant to which one or more persons will acquire directly or indirectly stock representing a 50-percent_or_greater_interest within the meaning of sec_355 in distributing or controlled including any predecessor or successor of any such corporation pp the indebtedness if any owed by controlled to distributing after the external distribution will not constitute stock_or_securities qq other than trade account indebtedness created in the ordinary course of business through continuing transactions and payables created for any transitional services reflecting the fair_market_value of providing these services no intercorporate debt will exist between distributing and controlled at the time of or subsequent to the external distribution rr no part of the consideration to be distributed by distributing will be received by a shareholder as a creditor employee or in any capacity other than that of a shareholder of the corporation ss sub will constitute a member of the affiliated_group of distributing within the meaning of sec_355 at the time of the external distribution sub will constitute a member of the affiliated_group of controlled within the meaning of sec_355 at the time of the external distribution tt no person will hold a 50-percent_or_greater_interest in the stock of distributing or controlled after the external distribution within the meaning of sec_355 who did not hold such an interest immediately before the transaction uu following the external distribution distributing through sub and controlled through sub will continue the active_conduct of its business independently and with its separate employees or employees of the other members of its affiliated_group plr-143532-06 its affiliated_group may enter vv subsequent to the external distribution distributing and other members into certain mutually beneficial commercial of arrangements with controlled and its subsidiaries to service customers who seek bundled solutions the compensation_for such services will be an arm’s-length price intended to reflect the fair_market_value of providing these services moreover distributing and other members of its affiliated_group may provide controlled and its subsidiaries with transitional services including tax support and treasury services these transitional services are not expected to exceed months any compensation paid for such services will be based on the actual costs incurred by the party rendering the service plus an arm’s-length premium ww the external distribution is an integral part of a global restructuring plan of aligning business d conducted by controlled and its subsidiaries under a worldwide holding_company dedicated to that core business parent believes that such a worldwide restructuring will give each core business the independence required to use their dedication and entrepreneurship to focus on their clients and their service development and to move to the forefront of the development of the z industry the distribution of the stock of controlled is motivated in whole or in substantial part by this corporate business_purpose xx the external distribution is not used principally as a device for the distribution of the earnings_and_profits of distributing or controlled or both yy for purposes of sec_355 immediately after the external distribution no person determined after applying the aggregation rules of sec_355 will hold stock possessing 50-percent or more of the total combined voting power of all classes of distributing stock entitled to vote or 50-percent or more of the total value of shares of all classes of distributing stock that was acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the external distribution date zz for purposes of sec_355 immediately after the external distribution no person determined after applying the aggregation rules of sec_355 will hold stock possessing 50-percent or more of the total combined voting power of all classes of controlled stock entitled to vote or 50-percent or more of the total value of shares of all classes of controlled stock that was either i acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the external distribution date or ii attributable to distributions on distributing stock_or_securities that were acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of the external distribution plr-143532-06 aaa the five years of financial information submitted on behalf of sub is representative of sub 2’s present operations and with regard to sub there have been no substantial operational changes since the date of the last financial statements submitted bbb the five years of financial information submitted on behalf of sub controlled’s wholly-owned subsidiary is representative of sub 3’s present operations and with regard to sub there have been no substantial operational changes since the date of the last financial statements submitted ccc immediately before the external distribution items of income gain loss deduction and credit will be taken into account as required by the applicable intercompany_transaction regulations see sec_1_1502-13 and sec_1 as in effect before the publication of t d 1995_32_irb_6 and as currently in effect sec_1_1502-13 as published by t d further distributing 3’s excess_loss_account with respect to the stock of controlled if any will be included in income before the external distribution see sec_1_1502-19 ddd neither distributing nor controlled is an investment_company as defined in sec_368 and iv rulings based solely on the information submitted and the representations made we rule as follows on internal distribution step i no gain_or_loss will be recognized by and no amount will be included in the income of distributing on its receipt of controlled’s common_stock sec_355 no gain_or_loss will be recognized by distributing upon the distribution to distributing of all of the controlled common_stock sec_355 the holding_period of the controlled common_stock received by distributing will include the holding_period of distributing common_stock with respect to which the controlled common_stock is distributed provided that such distributing common_stock is held as a capital_asset on the date of internal distribution sec_1223 as provided in sec_312 proper allocation of earnings_and_profits between distributing and controlled will be adjusted in accordance with sec_1 b as follows on internal distribution step ii based solely on the information submitted and the representations made we rule plr-143532-06 no gain_or_loss will be recognized by and no amount will be included in the income of distributing on its receipt of controlled’s common_stock sec_355 no gain_or_loss will be recognized by distributing upon the distribution to distributing of all of the controlled common_stock sec_355 the holding_period of the controlled common_stock received by distributing will include the holding_period of distributing common_stock with respect to which the controlled common_stock is distributed provided that such distributing common_stock is held as a capital_asset on the date of internal distribution sec_1223 as provided in sec_312 proper allocation of earnings_and_profits between distributing and controlled will be adjusted in accordance with sec_1 a based solely on the information submitted and the representations made we rule as follows on the external distribution step iii no gain_or_loss will be recognized by and no amount will be included in the income of parent on its receipt of controlled’s common_stock sec_355 no gain_or_loss will be recognized by distributing upon the distribution to parent of all of the controlled common_stock sec_355 the holding_period of the controlled common_stock received by parent will include the holding_period of distributing common_stock with respect to which the controlled common_stock is distributed provided that such distributing common_stock is held as a capital_asset on the date of the external distribution sec_1223 as provided in sec_312 proper allocation of earnings_and_profits between distributing and controlled will be made in accordance with sec_1 b caveats no opinion is expressed about the tax treatment of the proposed transaction described above under other provisions of the code and regulations or the tax treatment of any condition existing at the time of or effects resulting from the proposed transaction that is not specifically covered by the above rulings in particular no opinion is expressed regarding i whether the proposed transaction satisfies the business_purpose requirement of sec_1_355-2 ii whether the proposed transaction is used principally as a device for the distribution of the earnings_and_profits of any or all of plr-143532-06 distributing distributing distributing and controlled iii whether the proposed transaction is part of a plan or series of related transactions under sec_355 and iv the tax consequences of the pre-distribution transaction procedural statements this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent a copy of this letter must be attached to any income_tax return to which it is relevant alternatively taxpayers filing their returns electronically may satisfy this requirement by attaching a statement to their return that provides the date and control number of the letter_ruling in accordance with the power_of_attorney on file in this office a copy of this ruling letter will be sent to your authorized representatives sincerely ____________________________________ richard k passales senior counsel branch office of associate chief_counsel corporate
